Lamar, J.
This suit was for wrongful expulsion, and not for damages inflicted upon the plaintiff as a result of his being compelled to alight from a moving train. The fact that one actually-purchased a ticket, and that this was known to the agent who sold it, or to the gatekeeper who examined it, or to employees on the train who saw it, would not relieve the passenger of the obligation to surrender it to the conductor. Tickets vary in their terms. Some are good only on certain trains; others only on particular dates ; others require validation. The mere fact that the plaintiff has a ticket does not, therefore, necessarily establish his right to be transported on a given train. These matters must be passed on by the conductor, and not by other employees who are not charged with this duty by the company. When the conductor makes his demand, he is entitled to have the ticket surrendered. He can not be required to hear evidence or investigate the bona fides of the passenger’s excuse for its non-delivery, nor to wait until he arrives at the next station and, by telegraphic correspondence with the selling agent, undertake to verify the correctness of the plaintiff’s statement, or determine the character and validity of the ticket sold. It is manifest that such course would necessarily give rise to delay, and seriously interfere with the operation of trains and the rights of the traveling public. Had the plaintiff’s money blown out of his hand, it is evident that his misfortune would have to fall upon himself and not upon the company. Such loss would not have prevented his lawful eviction. The same result would follow where the ticket itself was lost; for it might have come into the hands of another, and the company might thereby have been compelled to carry two passengers for one fare. Besides, any rule allowing an excuse as a substitute for a ticket would give rise to so much uncertainty and so many possibilities of fraud that the courts- have uniformly held that the failure to pay the fare or produce the ticket warrants an eviction. In fact the plaintiff in error concedes the general rule to be that the passenger must produce his ticket,.pay his fare, or suffer expulsion. He insists, however, that the special circumstances take this case out of the general rule. We fail to find any case warranting such a holding. Those cited by him, in 32 L. R. A. 193, and 56 L. R. A. 224, as well as Pullman P. C. Co. v. Reed, 75 Ill. 125, were on facts essentially different. See, on the general subject, L. & N. R. *930Co. v. Fleming, 14 Lea, 128; Rogers v. Atlantic City R. Co., 34 Atl. 11; Fetter on Carriers, § 279. Compare Southern Ry. Co. v. DeSaussure, 116 Ga. 53; G. S. & F. Ry. Co. v. Asmore, 88 Ga. 529. Pleadings are to be strictly construed against the pleader. Here it affirmatively appears that plaintiff did not have funds with which to pay the cash fare. The general demurrer having been sustained, and the judgment affirmed here, there is nothing to amend by. It is not like the case where the demurrer was overruled in the lower court and the judgment reversed, nor like the case where the demurrer was sustained or should have been sustained only on a special ground not concluding the merits. Central R. v. Patterson, 87 Ga. 646; Savannah Ry. v. Chaney, 102 Ga. 817; Brown v. Bowman, 119 Ga. 153. There is nothing in the facts here to require the exercise of any discretionary power by this court to permit such amendment.

Judgment affirmed.


All the Justices concur.